


110 HR 7228 IH: Main Street Protection Act of

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7228
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Bartlett of
			 Maryland introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide an unlimited amount of insurance on accounts
		  insured by the Federal Deposit Insurance Act and to authorize the Secretary of
		  the Treasury to provide unlimited protection of principal in money market funds
		  through the Treasury’s exchange stabilization fund.
	
	
		1.Short titleThis Act may be cited as the
			 Main Street Protection Act of
			 2008.
		2.Unlimited backing
			 for deposits insured by FDIC and money market accounts
			(a)Insured
			 depositsNotwithstanding the
			 maximum amount limitations contained in paragraphs (1)(E) and (3)(A) of section
			 11(a) of the Federal Deposit Insurance Act or any other provision of law, the
			 Federal Deposit Insurance Corporation shall insure deposits under the Federal
			 Deposit Insurance Act without regard to the amount on deposit in any account or
			 the amount of the deposits of any customer.
			(b)Money market
			 accountsThe Secretary of the
			 Treasury shall establish a program, in such manner as the Secretary determines
			 appropriate, for insuring against loss the principal amounts on deposit in any
			 money market account (as defined by the Secretary), subject to such assessments
			 against the institution holding such accounts to cover the cost of providing
			 the insurance (including the overhead involved) as the Secretary determines
			 appropriate, using the stabilization fund established under section 5302 of
			 title 31, United States Code, without limitation on the amount insured in any
			 such account.
			
